                                                                                         FILED
                                                                                2019 Mar-11 AM 08:57
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MOHAMMED RAMZEY MAHOOD                    )
AL-HIJAZI,                                )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 4:18-cv-01812-KOB-HNJ
                                          )
KIRSTJEN NIELSON, Secretary of            )
Homeland Security, et al.,                )
                                          )
      Respondents.                        )

                          MEMORANDUM OPINION

      Petitioner, Mohammed Ramzey Mahood Al-Hijazi, filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 challenging the legality of his continued

detention by federal immigration authorities pending his removal from the United

States under the Immigration and Nationality Act. (See Doc. 1). Respondents move

to dismiss the action as moot based on Petitioner’s December 20, 2018, release from

ICE custody. (Doc. 10).

      Respondents support the motion with a declaration by Bryan S. Pitman, an

ICE Supervisory Detention and Deportation Officer. (Doc. 10-1). Pitman’s review

of Petitioner’s detention history on the ICE database confirms his December 20,

2018, release. A certified copy of Petitioner’s detention history obtained from the

official U.S. Immigration and Customs Enforcement (“ICE”) database corroborates

Pitman’s testimony.
      Petitioner’s release on an Order of Supervision renders his petition seeking that

very relief moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003) (“a case

must be dismissed as moot if the court can no longer provide ‘meaningful relief’”); see

also Spencer v. Kemna, 523 U.S. 1, 7-8 (1998) (once a habeas petitioner is released from

custody, he must demonstrate collateral consequences to avoid mootness doctrine).

Accordingly, this matter is due to be dismissed. Khader v. Holder, 843 F. Supp. 2d

1202, 1202 (N.D. Ala. 2011).

      The court will enter a separate Final Order.

      DONE and ORDERED this 11th day of March, 2019.




                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT JUDGE
